Citation Nr: 1328999	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  07-20 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Young, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1969.  He also had prior service with the Army Reserves.

The matter come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which determined, in pertinent part, that the Veteran had not submitted new and material evidence and, therefore, declined to reopen his previously denied and unappealed claim for service connection for a left shoulder disability.

In August 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In April 2010, the Board determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for a left shoulder disability had been received and the reopened claim of service connection for a left shoulder disability on the merits was remanded for further evidentiary development.  The case was subsequently remanded by the Board in March 2012.  The case has since been returned to the Board for further appellate consideration.

In an August 2012 statement, the Veteran avers that the Appeals Management Center (AMC) did not contact the correct hospital in an attempt to obtain medical records related to his 1965 left shoulder injury because the July 2013 Supplemental Statement of the Case (SSOC) indicates that "Shasta Community Hospital" provided a negative response to a request for the Veteran's medical records in January 2013.  However, the SSOC references a telephone call, on the same date in January 2013, made by the AMC to Mercy Mt. Shasta Community Clinic to request the Veteran's medical records, the facility in which the Veteran reaffirms that he received medical treatment for his left shoulder in his August 2013 statement.  The AMC complied with the Board's remand directive to make an attempt to obtain the Veteran's pertinent private treatment records; however, the AMC/RO must take further action in developing the evidentiary record.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, review of the record indicates that additional development is required.

The Veteran asserts that he is entitled to service connection for a left shoulder disability due to a left shoulder injury that occurred in July 1965 during a motor vehicle accident that happened while returning to Nevada University from Ft. Lewis, Washington after attending a mandatory summer training camp for an advanced Senior Reserve Officers' Training Corps (ROTC) program.  Therefore, he asserts that he was on active duty for training (ACDUTRA) when the left shoulder injury occurred. 

The Board notes that ACDUTRA includes duty performed by a member of a ROTC program when ordered to such duty under 10 U.S.C.A. §§ 2101 et. seq.; 38 U.S.C.A. § 101 (22) (D) (West 2002).  See 38 C.F.R. § 3.6 (c) (4) (2012).  Active duty for training also includes authorized travel to and from such duty.  38 U.S.C.A. § 101 (22) (E) (West 2002).  

As noted in the April 2010 and March 2012 remands, the dates of any such training attended by the Veteran have not been verified.  The March 2012 remand suggested that one method to determine the exact dates of any such service was to contact the Defense Finance and Accounting Service (DFAS) and request records of the periods for which the Veteran received pay.  The record indicates that the AMC contacted DFAS and requested records of the periods for which the Veteran received pay; however, DFAS responded to the request by informing the AMC that they do not maintain ROTC records and indicated that the records could possibly be available at the location where the Veteran had ROTC training.  

The record is silent as to any attempt to obtain records from the Veteran's ROTC training location and as to any attempt to notify the Veteran as to how he can obtain records of his summer training camp.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  

The Board also notes that an attempt to obtain records from the National Personnel Records Center used the Veteran's Social Security number and a service number; however, the Veteran has stated that he used a different service number while enrolled in the ROTC program.  Another attempt to obtain verification of the 1965 ACDUTRA should be made using that different service number.  

Additionally, the Board finds that a VA examination may be useful in adjudicating the Veteran's claim.  If the dates of any mandatory summer training camp attended by the Veteran can be verified, the Veteran should be scheduled for a VA examination.

Finally, the Board notes that the Veteran has presented a copy of his college transcript which indicates that he had "summer camp" in 1965.  That item of evidence must be considered by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC) and attempt to verify the claimed period of ACDUTRA service in the summer of 1965 using the alternative service number of [redacted] provided by the Veteran in his claim dated in August 2006.  Any service treatment records associated with that service number should also be obtained.

2.  The RO/AMC should contact the Nevada University Army ROTC unit and request that they provide records that identify the specific dates of the Veteran's 1965 mandatory summer training camp, as required under 10 U.S.C.A. § 2101.  

3.  The RO/AMC should contact the location of the Veteran's ROTC training, Ft. Lewis, Washington, and request that they provide records that identify the specific dates of the Veteran's 1965 mandatory summer training camp.

If attempts to obtain these records are unsuccessful and further attempts to obtain them would be futile, that should be documented in the claims file and the Veteran should be so notified.  

4.  If the dates of any mandatory summer training camp attended by the Veteran are verified, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed left shoulder disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis corresponding to the claimed left shoulder disability.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the any diagnosed left shoulder disability is etiologically related to or was aggravated, permanently worsened beyond normal progression during any period of the Veteran's military service, to include any service during the summer of 1965. 

The examiner should accept the Veteran's reported history, including his report of an automobile accident in July 1965.

A complete rationale, including a discussion of all relevant evidence in the claims file and supporting medical principles, should be given for all opinions and conclusions, expressed in a typewritten report.

5.  The case should then be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


